******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              STATE v. CARRION—CONCURRENCE

   ZARELLA, J., with whom ESPINOSA and VERTE-
FEUILLE, Js., join, concurring. Although this court has
broad discretion in determining whether to invoke its
supervisory authority, and may do so to implement rem-
edies beyond the constitutional minimum, invoking this
authority too easily and too often can undermine the
very integrity of the judicial system that this authority
is designed to protect. In my view, this court should
expressly adhere to certain limiting principles when
invoking its supervisory authority, regardless of the
type of case before it. Applying the same standard in
all cases avoids the appearance of arbitrary decision
making and maintains the integrity of the judicial sys-
tem as a whole. Thus, I would adopt a consistent stan-
dard with respect to our invocation of supervisory
authority. Because I am not convinced that this stan-
dard has been satisfied in the present case, I conclude
that this court should not invoke its supervisory author-
ity to direct courts to refrain from giving the jury instruc-
tion at issue.1 Accordingly, I respectfully concur.
   I begin with a brief summary of the general principles
that guide this court’s invocation of its supervisory pow-
ers. ‘‘Although [a]ppellate courts possess an inherent
supervisory authority over the administration of justice
. . . [that] authority . . . is not a form of free-floating
justice, untethered to legal principle. . . . Our supervi-
sory powers are not a last bastion of hope for every
untenable appeal.’’ (Internal quotation marks omitted.)
State v. Wade, 297 Conn. 262, 296, 998 A.2d 1114 (2010).
Accordingly, this court has ‘‘note[d] the reluctance with
which we have occasionally exercised our supervisory
authority.’’ State v. Marquez, 291 Conn. 122, 166, 967
A.2d 56, cert. denied, 558 U.S. 895, 130 S. Ct. 237, 175
L. Ed. 2d 163 (2009). This reluctance stems from the
fact that our supervisory powers are an extraordinary
remedy that should be used ‘‘sparingly.’’ State v. Rose,
305 Conn. 594, 607, 46 A.3d 146 (2012).
   To ensure prudence, this court traditionally has
adhered to certain limiting principles. First, this court
has acknowledged that ‘‘[c]onstitutional, statutory and
procedural limitations are generally adequate to protect
the rights of the defendant and the integrity of the
judicial system.’’ State v. Hines, 243 Conn. 796, 815, 709
A.2d 522 (1998). Supervisory authority thus should be
exercised only ‘‘in the rare circumstance [in which]
these traditional protections are inadequate to ensure
the fair and just administration of the courts.’’ Id. Sec-
ond, supervisory authority should be ‘‘invoked only
when circumstances are such that the issue at hand,
while not rising to the level of a constitutional violation,
is nonetheless of utmost seriousness, not only for the
integrity of a particular trial but also for the perceived
fairness of the judicial system as a whole.’’ (Emphasis
added; internal quotation marks omitted.) State v. Wade,
supra, 297 Conn. 296. Overall, ‘‘the integrity of the judi-
cial system serves as a unifying principle behind the
seemingly disparate use of our supervisory powers.’’
(Internal quotation marks omitted.) State v. Anderson,
255 Conn. 425, 439, 773 A.2d 287 (2001). ‘‘[A]dherence
to this unifying principle mitigates against the specter
of arbitrary, result oriented, and undisciplined jurispru-
dence that may be a potential risk of the expansive use
of our supervisory powers.’’ State v. Elson, 311 Conn.
726, 771, 91 A.3d 862 (2014).
   This court has recently noted that we have exercised
our supervisory powers in two different types of cases.
See id., 768 n.30. ‘‘In the first category are cases [in
which] we have utilized our supervisory power[s] to
articulate a procedural rule as a matter of policy, either
as holding or dictum, but without reversing convictions
or portions thereof. In the second category are cases
[in which] we have utilized our supervisory powers to
articulate a rule or otherwise take measures necessary
to remedy a perceived injustice with respect to a pre-
served or unpreserved claim on appeal.’’ Id. ‘‘Our cases
have not always been clear as to the reason for this
distinction.’’ State v. Diaz, 302 Conn. 93, 107 n.11, 25
A.3d 594 (2011). The court recently clarified in Elson
that ‘‘the first category consists of cases [in which] there
was no perceived or actual injustice apparent on the
record, but the facts of the case lent themselves to the
articulation of prophylactic procedural rules that might
well avert such problems in the future.’’ State v. Elson,
supra, 311 Conn. 768–69 n.30.
   Despite this clarification, the court did not address
what standard applies to each category of cases in
which we have exercised our supervisory powers. In
my view, the invocation of supervisory authority in all
categories of cases should be governed by the same
limiting principles. That is, in every case in which this
court considers whether to invoke its supervisory
authority, the court should consider (1) whether tradi-
tional protections are adequate to ensure the fair and
just administration of the courts, and (2) whether the
issue presented affects the perceived fairness of the
system as a whole. This analysis is consistent with the
‘‘narrow purpose’’ behind our supervisory authority,
namely, that, ‘‘[i]n each case in which we have invoked
our supervisory authority, we have acted to provide
additional procedural safeguards for some salient
aspect of the right to a trial before an impartial jury.’’
State v. Smith, 275 Conn. 205, 242, 881 A.2d 160 (2005).
Moreover, adhering to these principles provides a check
on our otherwise unfettered discretion and avoids the
appearance of arbitrary decision making, thereby main-
taining the integrity of the system that our supervisory
authority is designed to protect.
   The majority observes that, in some cases in which
this court has invoked its supervisory authority to cre-
ate a prophylactic rule, it has done so in a more cursory
fashion. In my view, this court has been invoking its
supervisory powers too easily and too often, and impos-
ing a single, consistent analytical standard in all cases
would help curb this excess. Moreover, this court has
never determined that a less stringent standard should
be used in this category of cases. In fact, it seems that,
at times, the court has considered traditional protec-
tions and the perceived fairness of the system as a
whole even when considering but declining to adopt a
prophylactic rule. For instance, in State v. Garcia, 299
Conn. 39, 61 n.13, 7 A.3d 355 (2010), this court declined
to adopt a prophylactic rule pursuant to its supervisory
authority, reasoning that the protections offered by the
fifth and fourteenth amendments of the federal constitu-
tion and the Connecticut Code of Evidence were suffi-
cient to safeguard the just administration of the courts.
Specifically, the court stated: ‘‘In light of the protections
against overreaching by the police afforded to criminal
suspects under the fifth and fourteenth amendments to
the United States constitution and the authentication
requirements imposed by § 9-1 of the Connecticut Code
of Evidence, we are not persuaded that the failure of
the police to provide [a certified, third party] interpreter
[during interrogations of all non-English speaking sus-
pects] threatens the integrity of a particular trial . . .
[or] the perceived fairness of the judicial system as a
whole so as to warrant the exercise of our supervisory
authority.’’ (Internal quotation marks omitted.) Id.
Moreover, the court has continuously emphasized, even
with respect to the creation of prophylactic rules, that
its supervisory authority should be exercised sparingly.
State v. Smith, supra, 275 Conn. 241; see id., 240–41
(‘‘Historically, the exercise of this court’s supervisory
powers has been limited to the adoption of judicial
procedures required for the fair administration of jus-
tice. . . . Accordingly, we exercise our supervisory
authority sparingly and then, typically, only to provide
procedural guidance . . . .’’ [Citations omitted; empha-
sis added; internal quotation marks omitted.]). Because
our case law makes it abundantly clear that this court
should be cautious when invoking its supervisory pow-
ers, it also is clear that supervisory authority is an
extraordinary remedy, regardless of whether an individ-
ual defendant’s conviction is reversed.2
   In the present case, I am not convinced that the lim-
iting principles governing our invocation of supervisory
authority have been satisfied. I begin with the relevant
language of the challenged instruction:3 ‘‘The state . . .
does not want the conviction of an innocent person.
The state is as much concerned in having an innocent
person acquitted as in having a guilty person convicted.’’
  After considering this language, it does not appear
that traditional protections, such as the majority’s con-
stitutional analysis, are inadequate to ensure the fair
and just administration of the courts. There also is no
indication that the use of this instructional language
has implicated the perceived fairness of the system as
a whole,4 especially because the challenged language
is factually correct. Thus, I would not invoke our super-
visory authority to create a prophylactic rule in the
present case.
   The majority posits that ‘‘the challenged language,
when viewed in isolation or unsupported by instruc-
tions such as those given in the present case, potentially
could be misconstrued to suggest that the state does
not bring charges against innocent individuals and,
therefore, that the defendant must be guilty.’’ (Emphasis
added.) I disagree. The instruction provides that the
state does not want an innocent person to be convicted,
not that the state does not bring charges against persons
who might later be acquitted. In fact, this language
appears to support the notion that the state may prose-
cute individuals who may turn out to be innocent. This
is so because the state could not want an individual
who is innocent to be acquitted if the state had not
charged the innocent person in the first instance. As
this court has previously noted with respect to a sub-
stantially similar charge, the language does ‘‘not instruct
that the state prosecutes only guilty people . . . but
rather that the state requires the conviction of only
the guilty.’’5 (Emphasis added; internal quotation marks
omitted.) State v. Lawrence, 282 Conn. 141, 180, 920
A.2d 236 (2007).
  The harmlessness of this instruction is even more
apparent after a review of the case law in which the
same or a similar instruction is found. For instance, in
State v. Schiappa, 248 Conn. 132, 167–68, 728 A.2d 466,
cert. denied, 528 U.S. 862, 120 S. Ct. 152, 145 L. Ed. 2d
129 (1999), the defendant claimed that the following
jury instruction regarding reasonable doubt violated her
constitutional rights:6 ‘‘But you must keep in mind that
this rule of law is made to protect the innocent and
not the guilty.’’ (Emphasis omitted; internal quotation
marks omitted.) Id., 170–71. The court found this lan-
guage problematic but nonetheless determined that it
did not rise to the level of a due process violation. Id.,
172–73. In reaching this conclusion, the court reasoned
that other language in the jury instructions mitigated
against the harmful effect of the challenged language,
and, thus, the charge as a whole did not violate the
defendant’s constitutional rights. See id. The court,
however, ultimately elected to exercise its supervisory
authority in directing trial courts to refrain from using
the challenged language. Id., 175. The court reasoned
that, ‘‘[b]ecause the guilty as well as the innocent are
entitled to the protections afforded by the presumption
of innocence and the reasonable doubt standard, the
challenged portion of the charge, when viewed in isola-
tion, [gave] rise to a danger of juror misunderstand-
ing.’’ Id.
   The court’s decision in Schiappa is notable for two
reasons. First, the language that the court found to be
troublesome is far more harmful to defendants than the
language at issue in the present case. In Schiappa, the
challenged language could be misunderstood to imply
something factually incorrect, namely, that the reason-
able doubt standard does not serve to protect defen-
dants who are guilty. In contrast, the instruction at issue
in the present case correctly informs the jury that the
state desires the right outcome, that is, the acquittal of
an innocent person and the conviction of a guilty per-
son. As I previously explained, the only implication that
reasonably can be drawn from this instruction is that
the state recognizes that innocent people do get tried
for crimes and should not be convicted. This supports
the presumption of innocence that all those charged
with a crime enjoy.
   Second, the court in Schiappa considered language
similar to the language at issue in the present case in
its constitutional analysis and presumably determined
that this language supported the jury’s proper under-
standing of the presumption of innocence.7 See id., 172–
73. Specifically, the court reasoned that the defendant’s
constitutional rights were not violated because the
charge, considered as a whole, ‘‘in clear and legally
correct terms, repeatedly apprised the jury regarding
the presumption of innocence and the state’s burden
of establishing guilt beyond a reasonable doubt.’’ Id.,
172. In fact, the court characterized the charge as
‘‘repeated explanations of the presumption of inno-
cence and the state’s burden of proving the defendant
guilty beyond a reasonable doubt . . . .’’ Id., 173.
Because language similar to the language at issue in
the present case was contained within the same para-
graph as the language challenged in Schiappa, the court
must have considered the language at issue in the pres-
ent case in its analysis. Thus, it is logical to conclude
that, if the language at issue in the present case was
harmful to defendants, the court in Schiappa would
have exercised its supervisory authority to prohibit its
use, or, at the very least, taken note of its potentially
damaging effect. Instead, the court in Schiappa appears
to have deemed this language as not only harmless but
helpful in mitigating against the damaging effects of the
language that the court found troublesome in Schiappa.
   Accordingly, because it has not been shown that tra-
ditional protections are inadequate or that the perceived
fairness of the system as a whole has been called into
question, I would decline to invoke our supervisory
authority in the present case.
  1
    I note that I agree with the majority with respect to the defendant’s
evidentiary and constitutional claims.
  2
    The oft-cited language characterizing the exercise of our supervisory
powers as an ‘‘extraordinary remedy’’ can be found in many of this court’s
cases: ‘‘Our supervisory powers are not a last bastion of hope for every
untenable appeal. They are an extraordinary remedy to be invoked only
when circumstances are such that the issue at hand, while not rising to the
level of a constitutional violation, is nonetheless of utmost seriousness, not
only for the integrity of a particular trial but also for the perceived fairness
of the judicial system as a whole.’’ (Emphasis in original; internal quotation
marks omitted.) State v. Marquez, supra, 291 Conn. 166; accord State v.
Coward, 292 Conn. 296, 315, 972 A.2d 691 (2009); State v. Hines, supra, 243
Conn. 815. Thus, the exercise of our supervisory powers is an extraordinary
remedy, regardless of how it is implemented in an individual case. This
language reveals that the extraordinary remedy is not the reversal of an
individual defendant’s conviction but, instead, the exercise of our supervi-
sory powers. Thus, to the extent that the majority suggests that we may
invoke our supervisory authority to create prophylactic rules in cases that
are not extraordinary, I strongly disagree.
   3
     The relevant portion of the trial court’s jury instruction regarding the
presumption of innocence and reasonable doubt is reproduced in the major-
ity opinion. See part II of the majority opinion.
   4
     Although this court has previously not determined, at least expressly,
whether the use of this language is permissible, the Appellate Court, in State
v. Wilson, 71 Conn. App. 110, 120–21, 800 A.2d 653, cert. denied, 262 Conn.
905, 810 A.2d 272 (2002), determined that trial courts should avoid using
such language. The fact that some trial courts have not adhered to the
Appellate Court’s decision in Wilson does not compel the conclusion that
the use of this language is, or would remain, pervasive after a strong warning
from this court.
   5
     The jury instruction in State v. Lawrence, 282 Conn. 141, 920 A.2d 236
(2007), provided in relevant part: ‘‘The state does not want the conviction
of any person whose guilt upon the evidence there is a reasonable doubt.’’
(Emphasis omitted; internal quotation marks omitted.) Id., 179.
   6
     As I explain, the charge in Schiappa also included language similar to
the language at issue in the present case. See footnote 7 of this opinion.
   7
     The jury instruction in Schiappa also contained language similar to the
language at issue in the present case: ‘‘Now, the state does not desire the
conviction of an innocent person or any person whose guilt upon the evi-
dence is in the realm of reasonable doubt. The state has as much concern
in having an innocent person acquitted as in having a guilty person punished.’’
(Internal quotation marks omitted.) State v. Schiappa, supra, 248 Conn. 170.